REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1-36 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination limitations specified in the independent claims.

The closest prior art includes:

Arbter, et al. (US Patent Publication 2008/0236683 A1), teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assemblies to make a pneumatic task according to a set of receive instructions.

Schlegel, et al. (US Patent Publication 2014/0379136 A1), a system for controlling the pneumatic operation of a tool using instructions for open-loop and closed-loop code generated for operating the specific tool.


However, none of the references taken individual or in combination teaches the newly amended limitation “each of the set of different applications representing a different movement task, wherein the application is generated by a self-learning system which generates different versions or parametrizations of the application for each different movement task based on upon 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115





/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        16 June 2021